Exhibit 10.1

SHAREHOLDER RIGHTS PLAN EXCEPTION AGREEMENT


This Shareholder Rights Plan Exception Agreement (hereinafter, “Agreement”) is
entered into and effective as of April 15, 2016, by and between RealNetworks,
Inc., a Washington corporation (hereinafter, “RealNetworks”), and Ariel
Investments, LLC, a Delaware limited liability company (hereinafter, “Ariel”).


Whereas Ariel is an investment adviser registered with the United States
Securities and Exchange Commission under the Investment Advisers Act of 1940,
and provides investment management services to Ariel’s investment management
clients.


Whereas RealNetworks is party to an Amended and Restated Shareholder Rights
Plan, dated as of December 2, 2008 (hereinafter, and as may be amended from time
to time, “Rights Plan”).


Whereas Rights Plan provides that any Person (as defined in Rights Plan) who
becomes the Beneficial Owner (as defined in Rights Plan) of 15% or more of the
Common Shares (as defined in Rights Plan) shall become an Acquiring Person (as
defined in Rights Plan).


Whereas Ariel desires to become the Beneficial Owner of 15% or more of the
Common Shares but not more than 19.9% of the Common Shares.


Whereas RealNetworks has determined that it is in the best interests of
RealNetworks and its shareholders to permit Ariel, subject to its compliance
with the terms and conditions of this Agreement, to become the Beneficial Owner
of additional Common Shares.


Now, therefore, RealNetworks and Ariel agree as follows:


1.
RealNetworks shall permit Ariel, together with all of its Affiliates (as defined
in Rights Plan) and Associates (as defined in Rights Plan), to become the
Beneficial Owner of no more than 19.9% of the Common Shares then outstanding.



2.
So long as Rights Plan or any successor thereto is in effect, to the extent that
Ariel, together with all of its Affiliates and Associates, is the Beneficial
Owner of 15% or more of the Common Shares, then, in connection with (i) any
meeting of the shareholders of RealNetworks, (ii) any action by written consent
of the shareholders of RealNetworks in lieu of a meeting or (iii) any other
action by the shareholders of RealNetworks, Ariel, together with its Affiliates
and Associates, will not, directly or indirectly, exercise, permit or cause to
be exercised any voting or other related rights (including, but not limited to,
the right to a call a special meeting of the shareholders of RealNetworks) with
respect to Common Shares for which Ariel is the Beneficial Owner and that are in
excess of 15% of the Common Shares outstanding on the record date for such
meeting, action by written consent or other action.



3.
Ariel represents and warrants that (a) this Agreement has been duly authorized,
executed and delivered by it and is a valid and binding obligation of Ariel,
enforceable against it in accordance with its terms; (b) as of the date of this
Agreement, Ariel is the Beneficial Owner of 5,425,727 Common Shares; and (c)
neither it nor its Affiliates or Associates is a party to any swap or hedging
transactions or other derivative agreements of any nature with respect to any
Common Shares.


1

--------------------------------------------------------------------------------

Exhibit 10.1



4.
This Agreement shall be deemed to be a contract made under the laws of the State
of Washington and for all purposes shall be governed by and construed in
accordance with the laws of such State applicable to contracts to be made and
performed entirely within such State.



5.
This Agreement may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.



6.
The parties agree that irreparable damage for which monetary damages, even if
available, would not be an adequate remedy would occur in the event that the
Parties do not perform the provisions of this Agreement in accordance with its
specified terms or otherwise breach such provisions. The parties acknowledge and
agree that (i) the parties will be entitled, in addition to any other remedy to
which they are entitled at law or in equity, to an injunction, specific
performance and other equitable relief to prevent breaches (or threatened
breaches) of this Agreement and to enforce specifically the terms and provisions
hereof; and (ii) the right of specific enforcement is an integral part of the
transactions contemplated by this Agreement and without that right, neither
party would have entered into this Agreement. No party will raise any objections
to (a) the granting of an injunction, specific performance or other equitable
relief to prevent or restrain breaches or threatened breaches of this Agreement
by the other party; and (b) the specific performance of the terms and provisions
of this Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the covenants, obligations and agreements of the parties
pursuant to this Agreement. Any party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement will not be required to provide any bond or other
security in connection with such injunction or enforcement, and each party
irrevocably waives any right that it may have to require the obtaining,
furnishing or posting of any such bond or other security.



7.
This Agreement constitutes the only agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written. This
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. No party may assign or
otherwise transfer either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other party. Any
purported transfer requiring consent without such consent shall be void. No
amendment, modification, supplement or waiver of any provision of this Agreement
shall be effective unless it is in writing and signed by the party affected
thereby, and then only in the specific instance and for the specific purpose
stated therein. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. This Agreement is for the sole
and exclusive benefit of Ariel and RealNetworks.




2

--------------------------------------------------------------------------------

Exhibit 10.1

8.
Each of the parties acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed this Agreement with the advice of such
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.



[Signature page follows.]





3

--------------------------------------------------------------------------------



Agreed:


REALNETWORKS, INC.    ARIEL INVESTMENTS, LLC






_____________________________    _____________________________
By:    Michael Parham    Mareilé B. Cusack
Its:    Senior Vice President, General    Senior Vice President, General Counsel
Counsel and Corporate Secretary




























































[Signature page to Shareholder Rights Plan Exception Agreement]

4